Citation Nr: 1704205	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 8, 2013.  

2.  Propriety of the reduction of the disability rating for prostate cancer from 100 to 60 percent, effective August 1, 2016.

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) from August 1, 2016.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board granted a 50 percent disability rating for PTSD for the entire initial rating period on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a Joint Motion for Remand (Joint Motion).  In the April 2016 Order, the Court vacated and remanded only the portion of the Board's September 2015 decision which had denied a disability rating in excess of 50 percent for PTSD from December 8, 2013, for compliance with instructions provided in the Joint Motion.

The issues of the propriety of the reduction of the disability rating for prostate cancer from 100 to 60 percent, effective August 1, 2016; entitlement to SMC under 38 U.S.C.A. § 1114(s) from August 1, 2016; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From December 8, 2013, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met from December 8, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in September 2015, the Board granted a 50 percent disability rating for PTSD for the entire initial rating period on appeal.  The parties' April 2016 Joint Motion vacated only that portion of the Board's September 2015 decision that denied a rating in excess of 50 percent from December 8, 2013.  The Joint Motion stated that the Board, in its September 2015 decision, did not consider evidence favorable to the Veteran.    

The Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD based on symptoms including passive suicidal ideation, nightmares, flashbacks, sleep impairment, difficulties with concentration and cognitive deficits, anxiety, and depressed mood, which he avers has resulted in the loss of his occupation.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Indeed, in this case, the Board will not reiterate evidence it previously discussed in the September 2015 decision, but will focus on the evidence highlighted in the Joint Motion and upon which it bases its decision herein.

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent disability rating, but no higher, for the entire rating period from December 8, 2013. 

Specifically, from December 8, 2013, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as chronic depressed mood, nightmares, flashbacks, sleep impairment, and passive suicidal ideation, which more nearly approximates the criteria for a 70 percent rating.  

As noted by the Joint Motion, the evidence of record indicates fairly consistent reports of passive suicidal ideation, which is a symptom listed in the 70 percent rating category.  For instance, as noted in the Joint Motion, a July 2014 VA treatment record noted two brief suicidal thoughts in the past month; an August 2014 VA treatment record indicated suicidal thoughts that flared up; a December 2014 VA treatment record noted difficulty with concentration and focus as well as thoughts of "what is the point" and death; a January 2015 VA treatment record documented that he was in bed all day one day last week and that he sometimes "stay[ed] in [the] dark, piddling around all day"; an April 2015 VA treatment record suggested that he needed to convince himself that he was worthy enough to live; and a June 2015 VA treatment record included his report that he had suicidal thoughts that "stay below the [surface] but are there."  

In addition to the above records, the Board also notes that in February 2014, the Veteran reported that he had been thinking about death more during the last couple of months, but was not suicidal.  In December 2016, he stated that he had had suicidal thoughts since his last visit, but no plan.  

The Veteran also submitted a psychological evaluation conducted by a private psychologist, Dr. M., in October 2016.  The doctor opined that the Veteran's PTSD caused total occupational and social impairment due to symptoms including gross impairment in thought processes and communication (as evidenced by the descriptions of the Veteran's significant cognitive impairments from his medical records and by the cognitive impairments that he displayed during clinical interview), including comprehension deficits such as difficulties changing topics during conversation, difficulties answering detailed questions, difficulties with abstract thought, circumstantial and tangential speech and thinking, and short and long-term memory deficits such as his inability to spontaneously recall details of his personal history, names of his current mental health treatment providers, names of his current medications, the details of his mental health treatment history, or the details of his daily activities; attention and concentration deficits that impair his ability to engage in meaningful conversation, maintain focus during conversation, or respond appropriately to interview questions; persistent danger of hurting self or others including chronic suicidal and homicidal ideation; inability to perform activities of daily living such as driving, cooking, cleaning, and shopping; and disorientation to time and date.  Dr. M. also pointed to the significant impairment of his social and occupational functioning since at least December of 2005, including causing the loss of multiple jobs, inability to complete seminary school, divorce from his wife, loss of contact with two of his children, and minimal contact with friends.  

In sum, the Board finds that the evidence relevant to the rating period on appeal is at least in equipoise as to whether the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  In this regard, the Board in particular notes the symptoms of chronic depressed mood, nightmares and flashbacks, sleep impairment, and passive suicidal ideation.       

The Board finds that the weight of the evidence is against the assignment of an even higher 100 percent disability rating, because, despite Dr. M.'s October 2016 opinion otherwise, the weight of the evidence does not demonstrate total occupational and social impairment.  Dr. M's opinion that the Veteran's PTSD causes total occupational and social impairment is outweighed by the other evidence of record.  For instance, both the December 2013 and June 2015 VA examiners identified the Veteran's level of overall impairment due to his PTSD as occupational and social impairment with reduced reliability and productivity, which weighs against the assignment of a 100 percent rating and even against the 70 percent disability rating assigned herein.  Moreover, none of the symptoms described in the 100 percent rating category are present.  While the evidence certainly demonstrates some memory and disorientation problems, as Dr. M. noted in his report, it is clear from the affidavits submitted by the Veteran, even as recently as June 2016, that he retains a considerable grasp of past and current events and recalls specific dates from his own life, and that the level of disorientation and memory loss described in the 100 percent rating category is simply not present.  

Further, VA treatment notes from December 8, 2013, forward consistently describe the Veteran as having no auditory or visual hallucinations, as being fully oriented, with organized cognition, normal speech and eye contact, focused attention and concentration, intact reality testing, appropriate judgment and self-control, and good insight, and state that he is not a danger to himself or others, weighing against a finding of total occupational and social impairment, as well as against a finding of deficiencies in judgment and thinking (see, e.g., VA treatment notes dated February 21, 2014; June 2, 2014; August 19, 2014; December 16, 2014; January 2, 2015; January 30, 2015; March 9, 2015; April 2, 2015; May 28, 2015; June 9, 2015; April 7, 2016; June 16, 2016; September 8, 2016).  

Despite the evidence against a grant of a 70 percent disability rating, as noted above, the Board has resolved reasonable doubt in the Veteran's favor and grants a 70 percent disability rating for PTSD from December 8, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying an even higher rating, the criteria for higher schedular ratings were considered, but the rating assigned herein was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board adopts its findings as outlined in the September 2015 decision with regard to the duties to notify and assist.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent disability rating for service-connected PTSD, but no higher, is granted from December 8, 2013.


REMAND

In a May 2016 rating decision, the RO reduced the disability rating for prostate cancer from 100 to 60 percent, effective from August 1, 2016, and discontinued the Veteran's SMC on account of that reduction, also effective August 1, 2016.  In June 2016, the Veteran filed a timely notice of disagreement (NOD) with the May 2016 decision.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses those issues.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, as noted in the Board's September 2015 decision, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or, in other words, a formal claim of entitlement to a TDIU.  The Board again acknowledges that when a TDIU claim is raised during the adjudicatory process of the underlying disabilities, it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran's TDIU claim still has not been adjudicated by the RO.  Moreover, the Board finds that the TDIU claim is inextricably intertwined with the prostate cancer rating and SMC claims.   

Accordingly, issues numbered two through four, as characterized on the title page of this decision, are REMANDED for the following action:

The RO shall consider issues numbered two through four.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


